Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), totimely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,758,681 (hereinafter “the ‘681 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, totimely apprise the Office of any information which is material to patentability of theclaims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing andprosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and1442.04. 


Defective Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration filed 8/15/2019 is defective because it is signed by the assignee however, it is a broadening reissue and the original patent was NOT filed under 37 CFR 1.46 and thus must be signed by the inventor.  
Claims 36-48 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Improper Amendment
The amendment filed 8/15/2019 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 
	Cancellation of claims should be done by a direction to cancel that claim without presenting the text in bracketing.  See MPEP1453
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue 

Information Disclosure Statement (IDS)
	The IDS filed 10/23/2020 has several citations lined through indicating they were not considered because Applicant did not include a legible copy of each foreign patent or publication with the submission as required by 37 CFR 1.98 (2)(i)(ii).  

Election/Restrictions
Newly submitted claim 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original patent claims 1-35 are directed to a free radical sterilization system, a method of sterilizing items in a sterilization chamber using free radicals and a method of treating a wound on a body using a stream of a free radical rich effluent.  New claim 36 is directed to a chamber for temporarily isolating a wound.  While a method of wound treatment was originally claimed, there were no original claims including or requiring the specifics of a chamber as required in new claim 36.  The search and classification of claim 36 would be wholly different from that of the original claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 36 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 43, “wherein the further” is recited and is missing identification of the aspect of the invention further comprising a circulating blower.  Clarification is required.
Claim 48 recites the limitation "the vaporized sterilant" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 37-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,221,679. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37-48 are anticipated by claims 1-29 of the ‘679 patent.  Both patents recite claims to a free radical sterilization system and a method of sterilizing items in a sterilization chamber using free radicals, having no substantive differences in limitations.

Claims 37-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23-38 of U.S. Patent No. RE 47,852. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37-48 are anticipated by claims 1-21 and 23-38 of the ‘852 patent.  Both patents recite claims to a free radical sterilization system and a method of sterilizing items in a sterilization chamber using free radicals, having no substantive differences in limitations.  


Conclusion
Claims 37-42 and 44-47 would be allowable upon the filing of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the rejections based on nonstatutory double patenting, set forth in this Office action and the filing of a corrected declaration to overcome the rejection under 35 U.S.C. 251 .
Claims 43 and 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, in addition to the filing of a timely terminal disclaimer as set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, namely U.S. Patent Application Publication No. 2007/0274858 to Childers et al., U.S. Patent Application Publication 2006/0027539 A1 to Golkowski, U.S. Patent Application Publication No. 2008/0267819 to Bacik et al. (hereinafter Bacik) and U.S. patent No. 5,087,418 to Jacob (hereinafter Jacob) fail to reasonably teach or suggest elements of the instantly claimed invention. 
Childers teach a closed-loop hydrogen peroxide vapor phase decontaminating system including chamber/sealable enclosure 1 having an inlet port 7 and an outlet port 3.  The outlet port 3 of the chamber 1 is connected to an effluent generator system by connection to a blower 20.  Output from the blower 20 is directed to an atomizer 80 for supplying liquid sterilant into the carrier air stream where it is heated to vaporize (70,75).  The effluent is then directed into the chamber 1 via inlet port 7.  See Figs. 8-9 and paragraphs 121-123 and 126.  Childers notes that the system does not require a catalytic converter to destroy the sterilant.  See paragraph 48.
Golkowski teaches the application of free radical plasma and hydrogen peroxide to living tissue to kill bacteria present.  See paragraph 3, 5, 12 and 18.

Jacob teaches a low temperature plasma sterilization process including hydrogen peroxide, however, the sterilization chamber of Jacob is the plasma generator.  Jacob is silent as to any blower configuration. 
With respect to independent claims 37 and 48, none of the prior art of record fairly suggest the provision of a multi-outlet blower with outlet connections to both a free radical generator and a vaporizer within a sterilization system having a separate sterilization chamber and the method of use thereof.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279. The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.
If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Speer or Jean Witz, can be reached at 313-446-4825 571-272-0927 respectively. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/KRISANNE M JASTRZAB/Patent Reexamination SpecialistCRU 3991

Conferees:

/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991